Opinion issued February 22, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01179-CV
____________

RAY SANDOVAL, Appellant

V.

DISCOVER BANK, Appellee



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 868958



MEMORANDUM OPINION
	Appellant, Ray Sandoval, has filed an unopposed motion to dismiss his appeal. 
No opinion has issued.  Accordingly, we grant the motion and dismiss the appeal. 
Tex. R. App. P. 42.1(a)(1).
	We overrule all other pending motions in this appeal as moot and direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.